UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1558


ANTOINE FORD,

                  Plaintiff - Appellant,

          v.

FOOD LION, LLC,

                  Defendant - Appellee.



                              No. 13-1983


ANTOINE FORD,

                  Plaintiff - Appellant,

          v.

FOOD LION, LLC,

                  Defendant - Appellee.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge. (3:11-cv-00625-RJC-DCK)


Submitted:   October 31, 2013               Decided:   November 4, 2013


Before WILKINSON, KING, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Antoine Ford, Appellant Pro Se.       Melissa Romanzo, HUNTON     &
WILLIAMS, LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Antoine    Ford      appeals    the   district   court’s     orders

granting Defendant’s motion to enforce the settlement agreement

and denying Ford’s second Fed. R. Civ. P. 60(b) motion.              We have

reviewed the record and find no reversible error.             Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court.                Ford v. Food

Lion, LLC (W.D.N.C. Mar. 29, 2013 & July 26, 2013).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   this    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                      3